DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-15 were originally presented having a filing date of 29 June 2020 and claiming priority to PCT/US19/67180 that was filed on 18 December 2018.  A Preliminary Amendment was filed on 29 June 2020.  Claims 3-8, and 11-15 were amended, and claim 16 was added by the Preliminary Amendment.

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 1 July 2020, and 21 August 2020, comply with 37 C.F.R. 1.197.  Accordingly, the IDSs have been considered by the Examiner.  Initialed copies of the 1449 Forms are enclosed herewith.

Drawings
The drawings, filed 29 June 2020, are accepted by the Examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 11 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 11 is directed to a computer system while claim 8, upon which claim 11 directly depends, is directed to a method.  It is unclear what subject matter the applicant is claiming.  Therefore, the claim has indefinite scope.
In view of compact prosecution claim 11 is being interpreted as dependent upon claim 9, as discussed below.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	
Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In January, 2019 (updated October 2019), the USPTO released new examination guidelines setting forth a two-step inquiry for determining whether a claim is directed to non-statutory subject matter. According to the guidelines, a claim is directed to non-statutory subject matter if:
•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1-16 are directed toward non-statutory subject matter as shown below.
STEP 1: Do the claims fall within one of the statutory categories?  Yes, because claims 1 and 9 are directed toward a method (claim 1) and system (claim 9) which fall within one of the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1 and 9 are directed to an abstract ideas.
With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1 and 9, the method (claim 1) and the system (claim 9) are  mental processes that can be performed in the mind and, therefore, an abstract idea.  In particular, claims 1 and 9 recite the abstract ideas of “identifying ... route data ... ,” and determining ... a quantitative metric … .”  These recitations merely consist of identifying route segments within a plurality of routes and determining the metric to evaluate the route segments.  This is equivalent to a person identifying portions or segments of many routes and determining quantitative criterion or metrics associated with the segments.  The Examiner notes that under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that  "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, mentally identifies portions or segments of many routes and mentally determines  quantitative criterion or metrics associated with the segments.  The mere nominal recitations that the route data is obtained by, and determined by “processing hardware,” (claim 1), that obtaining route data and determine a quantitative metric are caused by a  “computing-system”  including “computer-readable memory storing ... instructions,” when executed by “one or more processors,”  (claim 9), does not take the limitations out of the mental process grouping. 
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
•	an additional element adds insignificant extra-solution activity to the judicial exception; and 
•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1 and 9 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1 and 9 further recite the additional elements of “obtaining ... a plurality of routes … ,” and “receiving ... an indication of a starting location ... .”  These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “obtaining ... a plurality of routes  … ,“ and “receiving ... an indication of a starting location ... “ steps are recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre solution activity, such as an individual obtaining a plurality of routes from memory and receiving (mentally formulating) a starting and a destination location.  
Claims 1 and 9 still further include the additional elements “processing hardware” (claim 1, Ln. 2, 4, 6, 10 and 12), “computer-system” (claim 9, Ln. 1), “computer-readable memory storing ... instructions,” (claim 9, Ln. 3) and “one or more processors” (claim 9, Ln. 2, 4).  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the system accomplishes obtaining route data and determining a quantitative metric by “processing hardware” caused by “a computer system” including “computer-readable memory storing ... instructions” when executed by “one or more processors,” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “processing hardware,” “computer system,” “computer-readable memory storing ... instructions,” and the “one or more processors” merely describes how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The processing hardware, computer system, computer readable memory storing ... instructions, and one or more processors are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1 and 9 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
•	simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1 and 9 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Obtaining and receiving data are fundamental, i.e. WURC, activities performed by servers, such as servers, cloud servers, computers operating on databases, and processors executing instructions stored on computer-readable memory, such as the processing hardware recited in claim 1, and the computer system recited in claim 9.  Further, applicant’s specification does not provide any indication that the obtaining and receiving activities of the system are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1 and 9 are: (a) directed toward abstract ideas; (b) do not recite additional elements that integrate the judicial exception into practical application; and (c) do not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1 and 9 are directed to non-statutory subject matter.
Claim 2, recites the abstract idea of:
determining an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, or does it amount to significantly more.
Claim 2, further recites the additional element:
wherein the first route includes route segments of the first type and the second route does not include route segments of the second type.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 3, recites the additional element:
receiving, by the processing hardware, a time constraint parameter indicative of a time by which the user must arrive at the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 3 further recites the additional element:
wherein generating the navigation route includes applying the time constraint parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 4, recites the additional element:
receiving, by the processing hardware, a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 4 further recites the additional element:
wherein generating the navigation route includes applying the carpooling parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 5, recites the additional element:
receiving, by the processing hardware, a time-of-travel parameter indicative of a time at which the user is to travel between the starting location and the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 5 further recites the additional element:
wherein generating the navigation route includes applying the time-of-travel parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 6, recites the additional element:
training, by the processing hardware, a machine learning model using the route data and the route segment data, the machine learning model configured to generate candidate routes between specified locations.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7, recites the additional element:
providing, via a user interface of a computing device, an interactive control to specify the trade-off between route segments of the first type and route segments of the at least one other type ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 7 further recites the additional element:
receiving the quantitative metric via the interactive control provided in the user interface.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 8, recites the abstract idea:
in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determining the quantitative metric further using indications of other users' preferences regarding the first property and the second property, for routes between the starting location and the destination.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, or does it amount to significantly more.
Claim 10, recites the abstract idea:
determine an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations ... .
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, or does it amount to significantly more than the judicial exception.
Claim 10 further recites the additional element:
wherein the first route includes route segments of the first type and the second route does not include route segments of the second type.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception. 
Claim 11, recites the additional element:
receive a time constraint parameter indicative of a time by which the user must arrive at the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 11 further recites the additional element:
to generate the navigation route, the instructions cause the system to apply the time constraint parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  In particular, “gererat[ing] the navigation route .... “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes post solution activity, such as an individual mentally generating a route based on the mental evaluation of navigation criteria.
Claim 12, recites the additional element:
receive a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 12 further recites the additional element:
wherein to generate the navigation route, the instructions cause the system to apply the carpooling parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 13, recites the additional element:
receive a time-of-travel parameter indicative of a time at which the user is to travel between the starting location and the destination ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 13 further recites the additional element:
wherein to generate the navigation route, the instructions apply the time-of-travel parameter to further constrain selections of route segments.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 14, recites the additional element:
train a machine learning model using the route data and the route segment data, the machine learning model configured to generate candidate routes between specified locations.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 15, recites the additional element:
provide, via a user interface of a computing device, an interactive control to specify the trade-off between route segments of the first type and route segments of the at least one other type ... .
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.
Claim 15 further recites the additional element:
receive the quantitative metric via the interactive control provided in the user interface.
This additional element fails to integrate the exception into a practical application, nor does it amount to significantly more than the judicial exception.  This additional element is also recited at a high level of generality (i.e., as a general means of gathering an electronic representation of an area or navigational data or planned path data), and amounts to mere data gathering, which is a form of insignificant extra-solution activity.
Claim 16, recites the abstract idea:
in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determine the quantitative metric further using indications of other users` preferences regarding the first property and the second property, for routes between the starting location and the destination.
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application, or does it amount to significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 7, 9 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Publication Number 2014/0058672 to Wansley et al. (hereafter Wansley).
As per claim 1, Wansley discloses [a] method for generating navigation routes (see at least Wansley, Abstract, disclosing computer-implemented methods for calculating a travel route based on navigational preferences and travel history of a user), the method comprising:
obtaining, by processing hardware, route data indicative of a plurality of routes between respective starting locations and destinations, previously traversed by a user (see at least Wansley, Fig. 3, showing step 320 of receiving a request from the user for a travel route from an original location to a destination location, based on the stored navigational preferences and the stored travel history of the user; [0058] disclosing that the travel route from the origin location to the destination location is calculated based on the user's navigational preferences and stored travel history; and [0059] disclosing that the heuristic search algorithm explores a number of travel paths from the origin location to the destination location, and that each travel path can include one or more route segments);
identifying, by the processing hardware using map data, route segments of a first type and at least one other type within the plurality of routes, to generate route segment data (see at least Wansley, [0059] disclosing that the heuristic search algorithm explores a number of travel paths from the origin location to the destination location, and that each travel path can include one or more route segments. A route segment is the shortest navigable route between two points. That is, a route segment is the path that can be traveled along a navigable route between two points; [0067] disclosing the affinity values associated with various locations and corresponding route segments on the travel route are increased due to the user's presence at these locations);
determining, by the processing hardware using the route data and the route segment data, a quantitative metric to measure a trade-off between a first property of the route segments of the first type route and a second property of route segments of the at least one other type in selection of navigation routes by the user (see at least Wansley, [0061] disclosing route segments can be aggregated to determine the ranking of that travel path as a whole; and [0062] disclosing that travel paths may be altered to select the route segments with the most favorable environmental factors <environmental factors interpreted as a quantitative metric>);
receiving, by the processing hardware, an indication of a starting location and a destination (see at least Wansley, Fig. 3, showing step 330 calculating, in response to the received request, the travel route from the origin location to the destination location based on the stored navigational preferences and the stored travel history of the user; and [0058] disclosing that the travel route from the origin location to the destination location is calculated based on the user's navigational preferences and stored travel history); and
generating, by the processing hardware, a navigation route between the starting location and the destination for the user, including applying the quantitative metric to constrain selections of route segments (see at least Wansley, [0092] discussing the examples ... of possible travel routes are analyzed and ranked in accordance with the user's stored navigational preferences stored in the travel history; and [0098] disclosing that server 170 can provide for display the various remaining travel routs).
As per claim 7, Wansley discloses all of the limitations of claim 1, as discloses above.  Wansley further discloses that limitations:
wherein determining the quantitative metric includes: providing, via a user interface of a computing device, an interactive control to specify the trade-off between route segments of the first type and route segments of the at least one other type (see at least Wansley, [0061] disclosing that various route segments of a travel path can be aggregated to determine the ranking of that travel path as a whole; and [0062] disclosing that the travel paths may be altered to select the route segments with the most favorable environmental factors <environmental factors interpreted as a quantitative metric>); and
receiving the quantitative metric via the interactive control provided in the user interface (see at least Wansley, [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable.  The travel routes may then be provided for display).
As per claim 9, Wansley discloses [a] computing system (see at least Wansley, [0101] disclosing computer system 500) comprising:
one or more processors; and a computer-readable memory storing thereon instructions that, when executed by the one or more processors (see at least Wansley, [0101] disclosing the computer system 500 may be implemented with one or more processors; and [0102] disclosing that Computer system 500 can include, in addition to hardware, code that creates an execution environment for the computer program in question, e.g., code that constitutes processor firmware, a protocol stack, a database management system, an operating system, or a combination of one or more of them stored in an included memory 504), cause the computing system to:
obtain route data indicative of a plurality of routes between respective starting locations and destinations, previously traversed by a user (see at least Wansley, Fig. 3, showing step 320 of receiving a request from the user for a travel route from an original location to a destination location, based on the stored navigational preferences and the stored travel history of the user; [0058] disclosing that the travel route from the origin location to the destination location is calculated based on the user's navigational preferences and stored travel history; and [0059] disclosing that the heuristic search algorithm explores a number of travel paths from the origin location to the destination location, and that each travel path can include one or more route segments),
identify, using map data, route segments of a first type and at least one other type within the plurality of routes, to generate route segment data (see at least Wansley, [0059] disclosing that the heuristic search algorithm explores a number of travel paths from the origin location to the destination location, and that each travel path can include one or more route segments. A route segment is the shortest navigable route between two points. That is, a route segment is the path that can be traveled along a navigable route between two points; and [0067] disclosing the affinity values associated with various locations and corresponding route segments on the travel route are increased due to the user's presence at these locations),
determine, using the route data and the route segment data, a quantitative metric to measure a trade-off between a first property of the route segments of the first type route and a second property of route segments of the at least one other type in selection of navigation routes by the user (see at least Wansley, [0061] disclosing route segments can be aggregated to determine the ranking of that travel path as a whole; and [0062] disclosing that travel paths may be altered to select the route segments with the most favorable environmental factors <environmental factors interpreted as a quantitative metric>),
receive an indication of a starting location and a destination (see at least Wansley, Fig. 3, showing step 330 calculating, in response to the received request, the travel route from the origin location to the destination location based on the stored navigational preferences and the stored travel history of the user; and [0058] disclosing that the travel route from the origin location to the destination location is calculated based on the user's navigational preferences and stored travel history), and 
generate a navigation route between the starting location and the destination for the user, including applying the quantitative metric to constrain selections of route segments (see at least Wansley, [0092] discussing the examples ... of possible travel routes are analyzed and ranked in accordance with the user's stored navigational preferences stored in the travel history; and [0098] disclosing that server 170 can provide for display the various remaining travel routs).
As per claim 15, Wansley discloses all of the limitations of claim 9, as discloses above.  Wansley further discloses that limitations:
wherein to determine the quantitative metric, the instructions cause the system to: provide, via a user interface of a computing device, an interactive control to specify the trade-off between route segments of the first type and route segments of the at least one other type (see at least Wansley, [0061] disclosing that various route segments of a travel path can be aggregated to determine the ranking of that travel path as a whole; and [0062] disclosing that the travel paths may be altered to select the route segments with the most favorable environmental factors <environmental factors interpreted as a quantitative metric>) ; and
receive the quantitative metric via the interactive control provided in the user interface (see at least Wansley, [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable.  The travel routes may then be provided for display).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 5, 10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2011/0145290 to Fujii et al. (hereafter Fujii).
As per claim 2, Wansley discloses all of the limitations of claim 1, as discussed above.  Wansley further discloses the limitation:
wherein the first route includes route segments of the first type and the second route does not include route segments of the second type (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable; and [0067] disclosing that the server 170 compares the user's actual travel route to the shortest possible route, and the fastest possible route from the origin location 402 to the restaurant 404. The server 170 determines that the shortest route between the origin location 402 and the restaurant 404 is a travel route along route segments 420-440, 440-470, and 470-490. Similarly, the server 170 determines that the fastest route between the origin location 402 and restaurant 404 is along route segments 420-450, 450-480, and 480-490 <describing that first type and the second route does not include route segments of the second type>).  But Wansley does not explicitly disclose the limitation:
wherein determining the quantitative metric includes determining an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations ... .
However, Fujii teaches a comparable method where it is known to add the disclosed limitation (see at least Fujii, Fig. 5, showing searching algorithm 554, Minimum time <interpreted as an amount of time>; and [0037] disclosing that examples of such a route searching algorithm, there are enumerated a shortest distance (distance priority) algorithm, a minimum time (time priority) algorithm, a toll road priority algorithm, a right tum avoidance algorithm, etc.).
Both Wansley and Fujii are analogous art to claim 2 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a quantitative metric that includes determining an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations, as disclosed in Fujii.  The results would have been predicable to one of ordinary skill.
As per claim 5, Wansley discloses all of the limitations of claim 1, as discussed above.  Wansley further discloses the limitation:
wherein generating the navigation route includes applying ... parameter to further constrain selections of route segments (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable).  But, Wansley does not explicitly disclose the limitation:
receiving, by the processing hardware, a time-of-travel parameter indicative of a time at which the user is to travel between the starting location and the destination ... .
However, Fujii teaches a comparable method where it is known to add the disclosed limitation (see at least Fujii, Fig. 5, showing searching algorithm 554, Minimum time <interpreted as a time-of-travel parameter indicative of time>; [0037] disclosing that examples of such a route searching algorithm, there are enumerated a shortest distance ( distance priority) algorithm, a minimum time (time priority) algorithm, a toll road priority algorithm, a right tum avoidance algorithm, etc.)
Both Wansley and Fujii are analogous art to claim 5 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a time-of-travel parameter to constrain the route segment selection, where the time-of-travel parameter is indicative of a time at which the user is to travel between the starting location and the destination, as disclosed in Fujii.  The results would have been predicable to one of ordinary skill.
As per claim 10, Wansley discloses all of the limitations of claim 9, as discussed above.  Wansley further discloses the limitation:
wherein the first route includes route segments of the first type and the second route does not include route segments of the second type (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable; and [0067] disclosing that the server 170 compares the user's actual travel route to the shortest possible route, and the fastest possible route from the origin location 402 to the restaurant 404. The server 170 determines that the shortest route between the origin location 402 and the restaurant 404 is a travel route along route segments 420-440, 440-470, and 470-490. Similarly, the server 170 determines that the fastest route between the origin location 402 and restaurant 404 is along route segments 420-450, 450-480, and 480-490 <describing that first type and the second route does not include route segments of the second type>).  But Wansley does not explicitly disclose the limitation:
wherein to determine the quantitative metric, the instructions cause the system to determine an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations ... .
However, Fujii teaches a comparable method where it is known to add the disclosed limitation (see at least Fujii, Fig. 5, showing searching algorithm 554, Minimum time <interpreted as an amount of time>; and [0037] disclosing that examples of such a route searching algorithm, there are enumerated a shortest distance (distance priority) algorithm, a minimum time (time priority) algorithm, a toll road priority algorithm, a right tum avoidance algorithm, etc.).
Both Wansley and Fujii are analogous art to claim 10 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have a quantitative metric that includes determining an amount of time by which a first route the user travelled between a pair of locations differs from a second route the user travelled between the pair of locations, as disclosed in Fujii.  The results would have been predicable to one of ordinary skill.
As per claim 13, Wansley discloses all of the limitations of claim 9, as discussed above.  Wansley further discloses the limitation:
wherein to generate the navigation route, the instructions apply ... parameter to further constrain selections of route segments (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable).  But, Wansley does not explicitly disclose the limitation:
wherein the instructions further cause the system to: receive a time-of-travel parameter indicative of a time at which the user is to travel between the starting location and the destination ... .
However, Fujii teaches a comparable method where it is known to add the disclosed limitation (see at least Fujii, Fig. 5, showing searching algorithm 554, Minimum time <interpreted as a time-of-travel parameter indicative of time>; [0037] disclosing that examples of such a route searching algorithm, there are enumerated a shortest distance ( distance priority) algorithm, a minimum time (time priority) algorithm, a toll road priority algorithm, a right tum avoidance algorithm, etc.)
Both Wansley and Fujii are analogous art to claim 13 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a time-of-travel parameter to constrain the route segment selection, where the time-of-travel parameter is indicative of a time at which the user is to travel between the starting location and the destination, as disclosed in Fujii.  The results would have been predicable to one of ordinary skill.
Claims 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2018/0058875 to Wan et al. (hereafter Wan).
As per claim 3, Wansley discloses all of the limitations of claim 1, as discussed above.  Wansley further discloses the limitation:
wherein generating the navigation route includes applying the ... parameter to further constrain selections of route segments (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable).  But Wansley does not explicitly disclose the limitation:
receiving, by the processing hardware, a time constraint parameter indicative of a time by which the user must arrive at the destination ... .
However, Wan teaches a comparable method where it is known to add the disclosed limitation (see at least Wan, [0049] disclosing that the candidate route 214 can correspond to an arrival time estimate 216, a candidate distance 218, a route decomposition profile 220, or a combination thereof; [0050] disclosing that the arrival time estimate 216 can include a calculated prediction of a time corresponding to arrival of a traveler at a specific corresponding location along the candidate route 214 or of a duration of travel necessary to reach the specific corresponding location; and [0051]).
Both Wansley and Wan are analogous art to claim 3 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Wan is directed to a navigation system with a user-preference analysis mechanism (see at least Wan, [0001]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a time constraint parameter indicative of a time by which the user must arrive at the destination to constrain the route segment selection, as disclosed in Wan.  The results would have been predicable to one of ordinary skill.
As per claim 11, Wansley discloses all of the limitations of claim 9 (per the discussion in the 35 U.S.C. 112 rejection), as discussed above.  Wansley further discloses the limitation: wherein the instructions further cause the system to: ... generate the navigation route, the instructions cause the system to apply the time constraint parameter to further constrain selections of route segments (see at least Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable). But Wansley does not explicitly disclose the limitation:
receive a time constraint parameter indicative of a time by which the user must arrive at the destination ... .
However, Wan teaches a comparable method where it is known to add the disclosed limitation (see at least Wan, [0049] disclosing that the  candidate route 214 can correspond to an arrival time estimate 216, a candidate distance 218, a route decomposition profile 220, or a combination thereof; [0050] disclosing that the arrival time estimate 216 can include a calculated prediction of a time corresponding to arrival of a traveler at a specific corresponding location along the candidate route 214 or of a duration of travel necessary to reach the specific corresponding location; and [0051]).
Both Wansley and Wan are analogous art to claim 11 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Wan is directed to a navigation system with a user-preference analysis mechanism (see at least Wan, [0001]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a time constraint parameter indicative of a time by which the user must arrive at the destination to constrain the route segment selection, as disclosed in Wan.  The results would have been predicable to one of ordinary skill.
Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication Number 2019/0162546 Duale et al. (hereafter Duale).
As per claim 4, Wansley discloses all of the limitations of claim 1, as discussed above.  Wansley further discloses the limitation: 
wherein generating the navigation route includes applying ... parameter to further constrain selections of route segments (see Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable).  But Wansley does not explicitly disclose the limitation:
receiving, by the processing hardware, a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination ... . 
However, Duale teaches a comparable method where it is known to add the disclosed limitation (see at least Duale, [0087] disclosing that the method further includes computing a sum of travel parameter for route segments using the waypoints for carpooling and combining the carpool users into new users (as described earlier), at 875. The method further includes computing the sum of the travel parameters for route segments using the waypoints for carpooling, at 875. In one or more examples, multiple combinations of the waypoints for carpooling are determined, and the sums for each respective combination is computed. The method further includes outputting the optimal route based on the sums computed, at 880. For example, the route with the minimum sum is the optimal route. The travel parameter being optimized may be the travel distance, travel duration or the like).
Both Wansley and Duale are analogous art to claim 4 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Duale is directed to navigation systems which provide route planning in travel and transport and provide an optimized route plan for multiple travelers with the same destinations (see Duale, [0001]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination to constrain the route segment selection, as disclosed in Duale.  The results would have been predicable to one of ordinary skill.
As per claim 12, Wansley discloses all of the limitations of claim 9, as discussed above.  Wansley further discloses the limitation:
wherein to generate the navigation route, the instructions cause the system to apply ... parameter to further constrain selections of route segments (see Wansley, [0062] disclosing that each route segment may be affected by environmental factors. For example, street conditions such as the length of a route segment, complexity (e.g., number of turns), and traffic speed may affect the desirability of the route segment, and consequently the travel path as a whole; and [0063] disclosing that based on the affinity values and the environmental factors, the travel routes are ordered from most desirable to least desirable).  But Wansley does not explicitly disclose the limitation:
wherein the instructions cause the system to: wherein the instructions cause the system to: receive a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination ... .
However, Duale teaches a comparable method where it is known to add the disclosed limitation (see at least Duale, [0087] disclosing that the method further includes computing a sum of travel parameter for route segments using the waypoints for carpooling and combining the carpool users into new users (as described earlier), at 875. The method further includes computing the sum of the travel parameters for route segments using the waypoints for carpooling, at 875. In one or more examples, multiple combinations of the waypoints for carpooling are determined, and the sums for each respective combination is computed. The method further includes outputting the optimal route based on the sums computed, at 880. For example, the route with the minimum sum is the optimal route. The travel parameter being optimized may be the travel distance, travel duration or the like).
Both Wansley and Duale are analogous art to claim 12 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Duale is directed to navigation systems which provide route planning in travel and transport and provide an optimized route plan for multiple travelers with the same destinations (see Duale, [0001]).
Therefore, it would have been prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to use a carpooling parameter indicative of whether carpooling is available to the user between the starting location and the destination to constrain the route segment selection, as disclosed in Duale.  The results would have been predicable to one of ordinary skill.
Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley as applied to claims 1 and 9 above, and further in view of U.S. Patent Publication 2016/0202074 to Woodard et al. (hereafter Woodard) .
As per claim 6, Wansley discloses all of the limitations of claim 1, as discussed above.  But, Wansley does not explicitly disclose the limitation:
training, by the processing hardware, a machine learning model using the route data and the route segment data, the machine learning model configured to generate candidate routes between specified locations.
However, Woodard teaches this limitation (see at least Woodard, [0006] disclosed herein the use of machine learning methods to model the interdependence of travel times on route segments within the trip itself, as opposed to modeling interdependence across all of the segments in a particular network of segments, such as an entire road network; [0068] disclosing that training the machine learning model 102, can facilitate the identification of patterns, and trends within the historical trip data 106 in order to estimate the latent variables 104, among other variables in the model 102; and [0094] disclosing that latent variables 104 included in the machine learning model 102 may include ... a “trip effect” that captures the extent to which a particular trip is faster or slower than usual on all road segments that make up the route 118).
Both Wansley and Woodard are analogous art to claim 6 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Woodard is directed to a system for predicting variability of travel time for a trip at a particular time that may utilize a machine learning model including latent variables that are associated with the trip (see at least Woodard, Abstract).
Therefore, it would have been prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of obtaining route data, identifying route segments of a first and other type within a plurality of routes to generate route segment data, determining a quantitative metric to measure trade-offs, receiving an indication of starting and destination locations, and generate a navigation route by applying the quantitative metric to constrain selection of route segments, as disclosed in Wansley, to provide the benefit of training a machine learning model using the route data and the route segment data, where the machine learning model configured to generate candidate routes between specified locations, as disclosed in Woodard.  Doing so would provide the benefit of a better user experience due to the accuracy of the travel time predictions (see at least Woodard, [0003]).
As per claim 14, Wansley discloses all of the limitations of claim 9, as discussed above.  But, Wansley does not explicitly disclose the limitation:
wherein the instructions further cause the system to: train a machine learning model using the route data and the route segment data, the machine learning model configured to generate candidate routes between specified locations.
However, Woodard teaches this limitation (see at least Woodard, [0006] disclosed herein the use of machine learning methods to model the interdependence of travel times on route segments within the trip itself, as opposed to modeling interdependence across all of the segments in a particular network of segments, such as an entire road network; [0068] disclosing that training the machine learning model 102, can facilitate the identification of patterns, and trends within the historical trip data 106 in order to estimate the latent variables 104, among other variables in the model 102; and [0094] disclosing that latent variables 104 included in the machine learning model 102 may include ... a “trip effect” that captures the extent to which a particular trip is faster or slower than usual on all road segments that make up the route 118).
Both Wansley and Woodard are analogous art to claim 14 they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Woodard is directed to a system for predicting variability of travel time for a trip at a particular time that may utilize a machine learning model including latent variables that are associated with the trip (see at least Woodard, Abstract).
Therefore, it would have been prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of obtaining route data, identifying route segments of a first and other type within a plurality of routes to generate route segment data, determining a quantitative metric to measure trade-offs, receiving an indication of starting and destination locations, and generate a navigation route by applying the quantitative metric to constrain selection of route segments, as disclosed in Wansley,  to provide the benefit of training a machine learning model using the route data and the route segment data, where the machine learning model configured to generate candidate routes between specified locations, as disclosed in Woodard.  Doing so would provide the benefit of a better user experience due to the accuracy of the travel time predictions (see at least Woodard, [0003]).
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wansley as applied to claims 1 and 9 above, and further in view of Fujii and Wan.
As per claim 8, Wansley discloses all of the limitations of claim 1, as discussed above.  But Wansley does not explicitly disclose the limitation:
in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determining the quantitative metric further using indications of other users' preferences regarding the first property and the second property, for routes between the starting location and the destination.
However, Fujii discloses the quantitative metric regarding the first property and a second property, for routes between starting and destination locations limitation (see at least Fujii, [0036] disclosing that the car navigation apparatus includes a travel route accumulation part 3, an algorithm selection part 5, and a route searching part 6, wherein the algorithm selection part 5 serves to select a route searching algorithm to meet the preference of a user by analyzing the travel routes accumulated by the travel route accumulation part 3, and the route searching part 6 performs a route search by using the algorithm thus selected; and [0037] disclosing that examples of the route searching algorithm enumerate a shortest distance algorithm, a right turn avoidance algorithm, toll road priority algorithm <interpreted as preferences regarding the first property and the second property>).
Wan, discloses the further using indications of other users’ preferences limitation (see at least Wan, [0034] disclosing that the navigation system 100 can be used by a system user 108, further participants 110, or a combination thereof; [0035] disclosing that the further participants 110 can include multiple people or entities accessing or utilizing the navigation system 100 or one or more devices therein. The further participants 110 can include the people or entities different and separate from the system user 108; and [0051] disclosing that the navigation system 100 can calculate the arrival time estimate 216 based on historical data or the average speed using all users, a grouping of users including the user grouping 208, specific to the system user 108, or a combination thereof).
Wansley, Fujii and Wan are analogous art to claim 5 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).  Wan is directed to a navigation system with a user-preference analysis mechanism (see at least Wan, [0001]).
Therefore, it would have been prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of obtaining route data, identifying route segments of a first and other type within a plurality of routes to generate route segment data, determining a quantitative metric to measure trade-offs, receiving an indication of starting and destination locations, and generate a navigation route by applying the quantitative metric to constrain selection of route segments, as disclosed in Wansley, to provide the benefit of, in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determining the quantitative metric further using indications of other users' preferences regarding the first property and the second property, for routes between the starting location and the destination, as disclosed in Fujii and Wan.  Doing so would provide the benefit of selecting the most suitable algorithm to meet the users’ preference to unburdening the user (see at least Fujii, [0061]).
As per claim 16, Wansley discloses all of the limitations of claim 9, as discussed above.  But Wansley does not explicitly disclose the limitation:
wherein the instructions further cause the system to: in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determine the quantitative metric further using indications of other users` preferences regarding the first property and the second property, for routes between the starting location and the destination.
However, Fujii discloses the quantitative metric regarding the first property and a second property, for routes between starting and destination locations limitation (see at least Fujii, [0036] disclosing that the car navigation apparatus includes a travel route accumulation part 3, an algorithm selection part 5, and a route searching part 6, wherein the algorithm selection part 5 serves to select a route searching algorithm to meet the preference of a user by analyzing the travel routes accumulated by the travel route accumulation part 3, and the route searching part 6 performs a route search by using the algorithm thus selected; and [0037] disclosing that examples of the route searching algorithm enumerate a shortest distance algorithm, a right turn avoidance algorithm, toll road priority algorithm <interpreted as preferences regarding the first property and the second property>).
Wan, discloses the further using indications of other users’ preferences limitation (see at least Wan, [0034] disclosing that the navigation system 100 can be used by a system user 108, further participants 110, or a combination thereof; [0035] disclosing that the further participants 110 can include multiple people or entities accessing or utilizing the navigation system 100 or one or more devices therein. The further participants 110 can include the people or entities different and separate from the system user 108; and [0051] disclosing that the navigation system 100 can calculate the arrival time estimate 216 based on historical data or the average speed using all users, a grouping of users including the user grouping 208, specific to the system user 108, or a combination thereof).
Wansley, Fujii and Wan are analogous art to claim 16 because they are in the same field of navigation systems that calculate and apply qualitative metrics indicative of trade-offs between parameters in navigation based upon a user’s travel history.  Wansley is directed to a method for calculating a travel route based on navigational preferences and a user’s travel history (see at least Wansley, Abstract).  Fujii is directed to a route searching apparatus that includes a travel route accumulation unit, an algorithm selection unit to select route searching algorithms to meet the preference of a user based on the accumulated travel routes, and a route searching unit to perform a route search up to a destination by using the selected algorithms (see at least Fujii, Abstract).  Wan is directed to a navigation system with a user-preference analysis mechanism (see at least Wan, [0001]).
Therefore, it would have been prima facie obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of obtaining route data, identifying route segments of a first and other type within a plurality of routes to generate route segment data, determining a quantitative metric to measure trade-offs, receiving an indication of starting and destination locations, and generate a navigation route by applying the quantitative metric to constrain selection of route segments, as disclosed in Wansley, to provide the benefit of, in response to determining that the route data is insufficient for determining the quantitative metric without additional data, determining the quantitative metric further using indications of other users' preferences regarding the first property and the second property, for routes between the starting location and the destination, as disclosed in Fujii and Wan.  Doing so would provide the benefit of selecting the most suitable algorithm to meet the users’ preference to unburdening the user (see at least Fujii, [0061]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent Publication Number 2020/0041291 to Dunnette, carpooling [0048]; and U.S. Patent Publication Number 2021/0081688 to Bazargan et al., carpooling [0097].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666                                                                                                                                                                                                        
/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666